Citation Nr: 0002788	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for residuals of a 
right eardrum perforation.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for headaches.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, including depressive syndrome.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by impaired equilibrium.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1950 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Service connection was denied for disability manifested by 
impaired equilibrium by a RO decision in January 1989 and 
service connection was most recently denied for a psychiatric 
disability by RO decision in September 1993.  The veteran was 
notified of these actions, and his appellate rights, but he 
did not initiate appeals and these decisions became final.

On page 16 of the March 1998 hearing transcript the veteran 
indicated a desire to claim entitlement to service connection 
for tinnitus.  The issue of entitlement to service connection 
for tinnitus is referred to the RO for its consideration.  

This appeal was previously remanded by the Board in July 
1998.  



REMAND

In the Board's July 1998 remand it was noted that the veteran 
had indicated during a personal hearing in May 1998 that he 
continued to receive treatment at VA facilities.  He 
indicated that his medication was prescribed by the VA 
Medical Center in Muskogee.  The record reflected, at that 
time, that the most recent VA treatment records, associated 
with the claims file, were dated in August 1997.

The veteran had also indicated his belief that his 
hypertension was secondary to his psychiatric disorder.  The 
issue of entitlement to service connection for hypertension 
on a direct basis is currently in appellate status.

Subsequent to the Board's remand a record reflects that, in 
August 1998, the RO requested treatment records from the 
Muskogee VA Medical Center dated from August 1997.  The 
record also reflects that follow-up requests were made in 
November 1998 and January 1999.  Further, a May 1999 letter 
responding to congressional inquiry also indicates that these 
requests were made.  However, the record does not indicate 
that a response was received from the Muskogee VA Medical 
Center.  

The veteran submitted additional evidence, in March 1999, 
that included VA treatment records dated in February 1999.  
These records reflect that the veteran had been referred from 
Muskogee to evaluate his left foot.  Therefore, the record 
continues to indicate that relevant treatment records at the 
Muskogee VA Medical Center may exist.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the Muskogee VA 
Medical Center and request that copies of 
all treatment records from August 1997 
until the present be provided.  If no 
records exist, a negative response from 
the Muskogee VA Medical Center should be 
requested.  

2.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal as well 
as adjudicating the issue of entitlement 
to service connection for hypertension on 
a secondary basis.

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and afforded the appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



